Citation Nr: 0020345	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-21 697	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic back 
disorder, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for an organic brain 
disorder, post cerebrovascular accident, as secondary to the 
service connected discogenic disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from August 1951 to August 1953 
and from April 1955 to April 1959.

This appeal arose from two rating decisions of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA), Regional Office (RO).  In February 1996 an 
increased evaluation for a chronic back disability was denied 
and in November 1998 service connection for an organic brain 
disorder, post cerebrovascular accident, as secondary to the 
service connected disability of discogenic disease of the 
lumbar spine was denied.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.

The issue of an increased evaluation for a chronic back 
disability will be addressed in the remand portion of this 
decision.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from an organic brain disorder, which can be 
related to his service-connected discogenic disease of the 
lumbar spine.  


CONCLUSION OF LAW

The veteran has failed to present evidence of a well-grounded 
claim for entitlement to service connection for an organic 
brain disorder.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim; that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, it is found that his 
claim is not well grounded.  

Under the applicable criteria, service connection may be 
granted for disabilities, which are proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

The veteran has claimed that he suffers from an organic brain 
disorder, which he has stated is directly related to his 
service-connected discogenic disease of the lumbar spine.  
The record shows that the veteran has been diagnosed with an 
organic brain disorder, post cerebrovascular accident, 
however he has not provided competent medical evidence of a 
nexus between his organic brain disorder, post 
cerebrovascular accident and his service connected discogenic 
disease of the lumbar spine.  Under these circumstances, the 
Board finds that the veteran's claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

The veteran's service medical records do not show complaints 
of, treatment for or diagnosis of an organic brain disorder.  
An organic brain disorder was not noted on the August 1951 
induction examination or on the April 1959 separation 
examination.  

The VA examined the veteran in May 1962, May 1970, July 1974, 
June 1987, October 1994, January 1996, January 1997, October 
1998 and April 1999.  An organic brain disorder was not 
diagnosed until the October 1998 VA examination.  The 
examiner indicated that after review of the veteran's head CT 
scan, his mental disorder was not related to his back 
disability, but was well related to the 1995 cerebrovascular 
accident (CVA).  

VA outpatient treatment records dated April 1968 to December 
1997 do not show diagnosis of or treatment for an organic 
brain disorder.  

Private records show that depression as a result of a hip and 
back ailment was diagnosed in October 1997.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, it is noted that an organic brain 
disorder has been diagnosed.  However, no examiner has stated 
that the veterans organic brain disorder is proximately due 
to or the result of his service-connected chronic back 
disorder.  The veteran has submitted a private medical record 
in which depression as a result of a hip and back ailment is 
diagnosed.  The private physician did not conduct a CT scan 
of the veteran's head or diagnose an organic brain disorder.  
The private physician's diagnosis was based completely on the 
veteran's statements and is therefore not competent.  See 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical 
evidence...and cannot enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  
Therefore, the Board concludes that the claim is not well 
grounded, and that the veteran's claim of entitlement to 
service connection for an organic brain disorder must be 
denied.  

The veteran has not submitted a competent medical opinion 
that his organic brain disorder is proximately due to, or the 
result of a service-connected chronic back disorder.  In fact 
the October 1998 VA examiner stated that after review of the 
veteran's head CT scan, his mental disorder was not related 
to his back disability, but was well related to the 1995 CVA.  
Therefore, despite the presence of a current disability, 
there is no objective evidence linking the current disability 
and the service-connected chronic back disorder.  While the 
veteran believes that such a relationship exists, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that veteran that his application is incomplete or of 
actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for an organic brain disorder is denied.


REMAND

Service connection for fibromyositis of the right gluteal 
muscles was granted in August 1962 and assigned a non-
compensable evaluation.  In July 1969 the evaluation was 
increased to 20 percent and the disability was expanded to 
include myositis of the lumbar paravertebral muscles with 
radicular peripheral neuropathy involving the lower 
extremities.  The RO increased the evaluation to 40 percent 
in August 1995 and renamed the disability as chronic lumbar 
fibromyositis and spinal stenosis.  An increased evaluation 
was denied in February 1996 and the RO noted that any post 
service injury was not part and parcel of the service-
connected disability.  In January 1998 service connection was 
granted for clinical right L4, bilateral L5-S1 lumbar 
radiculopathy with degenerative joint disease; L4-L5, L5-S1 
herniated nucleus pulposus; and L2-L3, L3-L4 bulging disc as 
related to the service-connected disability of chronic lumbar 
paravertebral myositis.  However, the 40 percent evaluation 
was continued.  

A VA examiner, in September 1997, after review of the claims 
file, opined that the veteran's discogenic disease found in 
the spine examination of January 1997 was related to the 
service connected chronic lumbar fibromyositis with radicular 
syndrome.  

In an October 1999 medical opinion a VA physician wrote that 
the lumbar area and the gluteal area were two different 
anatomical areas physically.  After reviewing the claims file 
he indicated that there was no evidence of treatment for a 
back disability between 1957 and 1968, eleven years after 
discharge from service.  There was a VAMC consult in which 
the veteran stated that he had had low back pain since one 
week previous to the evaluation.  The VA physician stated 
that the June 1996 computerized tomography (CT scan) and the 
April 1999 Magnet Resonance Imaging (MRI) were not 
etiologically related to the service-connected fibromyositis 
of the right gluteal muscle.  They were related to the 
natural process of aging with osteoarthritis.  He opined that 
it was impossible to determine the subjective and objective 
findings on the April 1999 examination that corresponds to 
the service-connected disability because the non-service-
connected disabilities were overshadowing the service-
connected disability.  He noted that the veteran reported a 
work related back injury but could not recall the date or 
treatment given.  

The RO stated in the November 1999 Supplemental Statement of 
the Case that the current evaluation was continued as the 
non-service-connected disabilities overshadowed the veteran's 
service-connected back disabilities, therefore, the RO was 
unable to separate subjective as well as objective findings 
of the service connected fibromyositis.  

The Board finds that the RO's ratings decisions do not 
coincide with one another.  In order for the RO is to 
reconcile the appropriate disability evaluation for the 
veteran's service connected disability, the non-service-
connected back disability must be specified.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is asked to reconcile the past 
expanded grants of service connection 
with the latest determination of the 
presence of non-service-connected back 
conditions.  A complete rationale must be 
set forth for the RO's decision.  

2.  The RO should then readjudicate the 
above claim for increased evaluation on 
the basis of all the evidence of record.  
Only the service-connected disability is 
to be evaluated but the non-service 
connected disability must be recited 
specifically.

3.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



